



Exhibit 10.1


CORE MOLDING TECHNOLOGIES, INC.
STOCK APPRECIATION RIGHTS
AWARD AGREEMENT
THIS STOCK APPRECIATION RIGHTS AWARD AGREEMENT (this “Award Agreement”), is made
to be effective as of ______ (the “Grant Date”) by and between Core Molding
Technologies, Inc., a Delaware corporation (the “Company”), and Executive, an
employee of the Company (the “Employee”).
W I T N E S S E T H
WHEREAS, pursuant to ARTICLE SEVEN of the Company’s 2006 Long-Term Equity
Incentive Plan, as amended from time-to-time (the “Plan”), the Company desires
to make an Award of Freestanding Stock Appreciation Rights (the “SAR or Award”)
to the Employee; and
WHEREAS, Employee wishes to accept said Award; and
WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
1.Grant of Award. Pursuant to ARTICLE SEVEN of the Plan and on the terms and
conditions stated below, the Company hereby grants to the Employee an Award of
______ SAR shares with an exercise price of $xx.xx per share.


2.Provisions of Plan Controlling. The Employee specifically understands and
agrees that the SARs granted under the Plan are being awarded to the Employee
pursuant to the Plan, copies of which Plan the Employee acknowledges he has
read, understands and by which he agrees to be bound. The provisions of the Plan
are incorporated herein by reference. In the event of a conflict between the
terms and conditions of the Plan and this Award Agreement, the provisions of the
Plan will control.


3.Vesting of SARs.


a.The SARs will vest in the ordinary course pursuant to paragraph 3(c) below.
Notwithstanding the foregoing, any unvested and unexercised SARs awarded to the
Employee shall be immediately forfeited to the Company for no consideration in
the event (i) Employee voluntarily terminates his or her employment with the
Company or a Subsidiary, or (ii) Employee is terminated by the Company or a
Subsidiary (with or without cause).


b.The SARs awarded hereunder shall immediately vest in the Employee and no
longer subject to a risk of forfeiture upon the occurrence of the earliest of
the following events:


i.the date on which the Company undergoes a “Change in Control” as defined in
the Plan;





--------------------------------------------------------------------------------







ii.the date on which the Employee dies or becomes Disabled (as that term is
defined below); or


iii.the date of the Employee’s 65th birthday.


c.The SARs awarded hereunder shall vest in the Employee and shall no longer be
subject to a risk of forfeiture pursuant to the following schedule:


Vesting Date
Percent Vested
Date
33.33%
 
 
Date
66.67%
 
 
Date
100%



d.For purposes of this Award Agreement, the Employee shall be deemed disabled if
the Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expect to last for a continuous period of not less
than 12 months.


4.No Rights as a Stockholder. Employee shall have no rights as a stockholder
with respect to the Common Stock related to the SARs awarded hereunder unless
and until the SARs vest and are exercised by the issuance of such shares of
Common Stock.


5.Additional SARs.


a.If the Company shall pay a stock dividend or declare a stock split on or with
respect to any of its Common Stock, or otherwise distribute securities of the
Company to the holders of its Common Stock, the number of shares of stock or
other securities of the Company issued with respect to the SARs then subject to
the restrictions contained in this Award Agreement shall be added to the SARs
subject to this Award Agreement. If the Company shall distribute to its
stockholders shares of stock of another corporation, the shares of stock of such
other corporation distributed with respect to the SARs then subject to the
restrictions contained in this Award Agreement shall be added to the SARs
subject to this Award Agreement.


b.If the outstanding shares of Common Stock of the Company shall be subdivided
into a greater number of shares or combined into a smaller number of shares, or
in the event of a reclassification of the outstanding shares of Common Stock of
the Company, or if the Company shall be a party to a merger, consolidation or
capital reorganization, there shall be substituted for the SARs then subject to
the restrictions contained in this Award Agreement such amount and kind of
securities as are issued in such subdivision, combination, reclassification,
merger, consolidation or capital reorganization in respect of the SARs subject
to this Award Agreement.


6.Exercise of SARs.


a.That portion of the SARs that have vested pursuant to Section 3 hereof may be
exercised in whole or in part during an open exercise window determined by the
Company in accordance with its insider trading policy (an “Exercise Window”) by
delivering a signed, written notice to the Company on the exercise form adopted
by the Company from time to time and in accordance with such policies,
procedures and





--------------------------------------------------------------------------------





instructions as the Company may reasonably adopt from time to time. The date for
settlement and payment upon exercise of the SAR shall be the date determined by
the Company in accordance with the Plan, provided that the Company receives the
fully completed and signed exercise form during such Exercise Window.


b.Subject to the limitations of the Plan, the exercise of a SAR shall entitle
the Employee to receive payment from the Company (or an Affiliate) in an amount
determined by multiplying:


i.The difference between the Fair Market Value of a share of Common Stock (a
“Share”) on the date of exercise of the SAR over the exercise price of the SAR
by,


(ii)    The number of SARs being exercised.
Such consideration shall be paid in Shares (valued at Fair Market Value on the
effective date of the exercise of the SAR). Subject to applicable restrictions
under the Plan, settlement and payment shall be made within sixty (60) days of
the close of the Exercise Window; provided that if such sixty (60) day period
begins in one calendar year and ends in another, the Employee shall have no
right to designate the calendar year of payment. No fractional Shares will be
issuable upon the exercise of a SAR, and the Employee will receive cash in lieu
of fractional Shares.
c.Upon a termination of employment, Employee’s vested SARs are exercisable
pursuant to Section 6(a) above. However, if Employee’s termination of employment
occurs outside of an Exercise Window then Employee may exercise his vested SARs
during the next Exercise Window following Employee’s termination of employment.


7.No Obligation to Employ. The Company is not obligated, by the Plan or this
Award Agreement, to continue the Employee as an employee of the Company.
Further, nothing in the Plan or this Award Agreement shall be construed to limit
the discretion of the Company to terminate the Employee’s service at any time,
with or without cause.


8.Investment Intent. The Employee represents and warrants to the Company that
the SARs are being acquired for the Employee’s own account, for investment, and
not with a view to, or for sale in connection with, the distribution of any such
SARs.


9.Notices. Any notices required or permitted by the terms of this Award
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:


To the Company:
Core Molding Technologies
 
800 Manor Park Drive
 
Columbus, OH 43228
 
Attn: Treasurer
 
 
To the Employee:
[NAME]
 
[ADDRESS]
 
 








--------------------------------------------------------------------------------





or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service, or three business days following mailing by registered or
certified mail.
10.Governing Law. This Award Agreement shall be construed and enforced in
accordance with the law of the State of Delaware (without giving effect to the
conflict of laws principles thereof) in all respects, including, without
limitation, matters relating to the validity, construction, interpretation,
administration, effect, enforcement, and remedies provisions of this Award
Agreement, except to the extent preempted by applicable federal law.


11.Withholding. Prior to delivery of Shares to Employee upon the exercise of the
SARs, Employee shall be required to make arrangements, satisfactory to the
Company, for appropriate withholding for federal, state, and local tax purposes.
Employee is permitted to satisfy any such tax withholding requirements, in whole
or in part, by any of the following means, or by a combination of the following
such means:


a.tendering a cash payment; or


b.authorizing the Company to withhold Shares otherwise issuable or deliverable
to the Employee as a result of the exercise of the SARs; provided, however, that
no Shares shall be withheld with a value exceeding the maximum amount of tax
required to be withheld by law; or


12.Benefit of Award Agreement. Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.


13.Entire Award Agreement. This Award Agreement, together with the Plan,
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Award Agreement shall affect or be used to interpret, change or
restrict the express terms and provisions of this Award Agreement, provided,
however, in any event, this Award Agreement shall be subject to and governed by
the Plan.


14.Modifications and Amendments. The terms and provisions of this Award
Agreement may be modified or amended as provided in the Plan.


15.Waivers and Consents. The terms and provisions of this Award Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Award Agreement,
whether or not similar. Each such waiver or consent shall be effective only in
the specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.


16.Section 409A. This Award Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Award Agreement comply with Section 409A of the Code and in no event shall
the Company be liable for





--------------------------------------------------------------------------------





all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Employee on account of non-compliance with Section 409A of
the Code.


17.Severability. The invalidity or unenforceability of any provision of the Plan
or this Award Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Award Agreement, and each provision of the
Plan and this Award Agreement shall be severable and enforceable to the extent
permitted by law.


18.Counterparts. This Award Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Award Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


19.Acceptance. The Employee hereby acknowledges receipt of a copy of the Plan
and this Award Agreement. The Employee has read and understands the terms and
provisions thereof, and accepts the SARs subject to all of the terms and
conditions of the Plan and Award this Agreement.


[Remainder of page intentionally left blank. Signature page follows]
    

























































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by a duly authorized officer, and the Employee has hereunto set his or her hand,
all as of the day and year first above written.
 
CORE MOLDING TECHNOLOGIES, INC.
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
[EMPLOYEE NAME]
 
 
 
By:
 
Name:








